EXHIBIT 10-25


TEGNA Inc.
2001 Omnibus Incentive Compensation Plan
(Amended and Restated as of May 4, 2010)
Omnibus Amendment to the Outstanding Award Agreements of Certain Executives


Pursuant to Section 3.2 of the TEGNA Inc. 2001 Omnibus Incentive Compensation
Plan (Amended and Restated as of May 4, 2010), as amended (the “Plan”), the
Executive Compensation Committee hereby amends, effective November 1, 2016, each
of the outstanding Stock Unit Award Agreements and Performance Share Award
Agreements held by Gracia C. Martore, Victoria D. Harker, David T. Lougee, John
A. Williams, Todd A. Mayman, Kevin E. Lord and William A. Behan by adding the
following new provision to the end of each of their Award Agreements:
Notwithstanding any provision to the contrary, in connection with a payout of
the Award, the Company shall have the power and the right to reduce the number
of Shares delivered to the Employee by a number sufficient to satisfy Federal,
state, and local taxes, domestic or foreign, required by law or regulation to be
withheld; provided that the amount that is withheld, or may be withheld at the
Employee’s discretion, cannot exceed the amount of the taxes owed by the
Employee using the maximum statutory tax rate in the Employee’s applicable
jurisdiction(s).


IN WITNESS WHEREOF, TEGNA Inc. has caused this Amendment to be executed by its
duly authorized officer as of November 1, 2016.


TEGNA INC.






By: /s/ Kevin E. Lord            
Name: Kevin E. Lord
Title: SVP and Chief Human Resources Officer


